Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a continuation of 16738874 (filed 01/09/2020, now U.S. Patent #11064523), which is a continuation of 15747751 (filed 01/25/2018, now U.S. Patent #10560962), that is a national stage entry of PCT/KR2016/008211 (with international filing dated 07/27/2016, and claims priority from provisional application 62198618 (filed 07/29/2015)).

Double Patenting
Claims 1, 5, 7, and 13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, and 8 of U.S. patent 10560962 B2 (hereinafter “patent 10560962”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, by omitting “…wherein a first high efficiency (HE)-signal (SIG) A field of the UL MU PPDU comprises SR support information generated based on the SR indication information, wherein the SR support information comprises information about an interference level acceptable to the AP,…”,  claim 1 of patent 10560962 teaches all of the claimed limitations as claim 1 of the instant application (see claim 1 of patent 10560962, in particular, col. 32 line 40 - col. 33 line 5).
Regarding claim 5, claim 2 of patent 10560962 is directed to a similar or substantially same invention as claim 5 of the instant application.
Regarding claim 7, this claim is rejected for the same reasoning as claim 1 except this claim is in apparatus claim format.
Regarding claim 13, in view of claim 1 above, claim 8 of patent 10560962 teaches all of the claimed limitations as claim 13 of the instant application (see claim 8 of patent 10560962, in particular, col. 33 line 42 - col. 34 line 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over SEOK; Yongho (US 20160007342 A1, hereinafter SEOK), in view of Fang et al. (US 20150282043 A1, hereinafter Fang).

Regarding claim 1, SEOK teaches a method for indicating, by an access point (AP) associated with a first basic service set (BSS), spatial reuse (SR) in a wireless LAN (WLAN) system, the method comprising (in general, see at least fig. 22 and corresponding paragraphs 291-296, along with at least fig. 7-8 that disclose frame structures): 
transmitting a trigger frame which requests uplink multi-user (UL MU) transmission of a plurality of stations (STAs) (see at least para. 292, e.g. transmit a frame (e.g., a trigger frame) including the parameter to the plurality of STAs in step S2210);
wherein the trigger frame includes SR indication information used for the SR of an BSS STA (see at least para. 226, e.g. the trigger frame may include a common parameter (e.g., the number of spatial streams across a channel or a maximum number of spatial streams) and individual parameters (e.g., the number of spatial streams allocated to each subchannel)), and 
receiving an UL MU physical protocol data unit (PPDU) generated based on the trigger frame from the plurality of STAs (see at least para. 294-295, e.g. AP may receive the PPDU frames simultaneously from the plurality of STAs, which have been generated according to the parameter),
wherein the UL MU PPDU includes sequentially (i) a L(legacy)-preamble, (ii) a High Efficiency (HE)-preamble and (iii) a data field (see at least fig. 7 and para. 126-127, e.g. legacy preamble, high efficiency preamble, and PSDU), 
wherein the HE-preamble includes sequentially (i) a first high efficiency (HE)-signal (SIG) A field, (ii) an HE-Short Training Field (STF) field, and (iii) an HE-Long Training Field (LTF) field (see at least fig. 7 and para. 126-127, e.g. HE-SIG-A, HE-STF, and HE-LTF),
wherein a first Inverse Discrete Fourier Transform (IDFT)/Discrete Fourier Transform (DFT) period is applied from the L-preamble to the first HE-SIG A field and a second IDFT/DFT period is applied to the data field, and wherein the second IDFT/DFT period is 4 times of the first IDFT/DFT period (see at least para. 294 along with para. 178-179, e.g. “…variable GI (e.g., a variable G2 or G3) may be applied to 256-FFT-based OFDM symbols (e.g., OFDM symbols of one or more HE-LTF symbols or OFDM symbols of a PSDU) in the PPDU frame generated by the STA and may be determined according to a value indicated by a parameter included in the parameter, whereas a predefined GI (e.g., G1) (i.e., a fixed value known to a PPDU transmitter and a PPDU receiver) may be applied to a 64-FFT-based OFDM symbol (e.g., a L-LTF)”).
SEOK differs from the claim, in that, it does not specifically disclose overlapping BSS (OBSS) STA, which is well known in the art and commonly used for improving spectrum efficiency.
Fang, for example, from the similar field of endeavor, teaches a known or similar mechanism of overlapping BSS (OBSS) STA (see at least fig. 44 along with fig. 3), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Fang into the method of SEOK for improving spectrum efficiency.

Regarding claim 5, SEOK in view of Fang teaches the trigger frame comprises a Common Info field comprising common control information about a plurality of STAs receiving the trigger frame and a Per User Info field comprising STA-specific control information about each of the plurality of STAs, and the SR indication information is included in the Common Info field of the trigger frame.  (SEOK, see at least para. 226, e.g. the trigger frame may include a common parameter (e.g., the number of spatial streams across a channel or a maximum number of spatial streams) and individual parameters (e.g., the number of spatial streams allocated to each subchannel))

Regarding claim 7, this claim is rejected for the same reasoning as claim 1 except this claim is in apparatus claim format.
To be more specific, SEOK in view of Fang also teaches a same or similar apparatus with processor, transceiver, and memory (SEOK, see at least fig. 1), which are well known in the art and commonly used for providing and enabling robust and reliable data communication hardware and software.

Regarding claim 13, this claim is rejected for the same reasoning as claim 1.  To be more specific, one skilled in the art would have known that claim 13 performs reverse procedures of those perform in claim 1; more specifically, it would be the station (STA) performs the reverse receiving from and transmitting to the access point (AP) of claim 1.  Therefore, examiner applies the same rejection reasoning as set forth in claim 1.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claims 3, 4, and 6 would be allowable because each of these claims depends from claim 2.
Claim 8 would be allowable for the same reasoning as claim 2.
Claims 9, 10, 11, and 12, would be allowable because each of these claims depends from claim 8.
Claim 14 would be allowable for the same reasoning as claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465